Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted March 11, 2022, wherein claims 1 and 38 are amended.  This application is a national stage application of PCT/KR2016/002461, filed March 11, 2016, which claims benefit of foreign application KR10-2015-0034697, filed March 12, 2015.
Claims 1, 3, 5-7, 9, 10, 18, 20, 22-24, 26, 27, and 33-38 are pending in this application.
Claims 1, 3, 5-7, 9, 10, 18, 20, 22-24, 26, 27, and 33-38 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s arguments, submitted March 11, 2022, with respect to the rejection of claims 1, 3, 5-7, 9, 10, 18, 20, 22-24, 26, 27, and 33-38 under 35 USC 112(a) for lacking enablement and written description for isolation of DNA without RNA, have been fully considered and found to be persuasive to remove the rejection as one of ordinary skill in the art would be able to separate DNA from the sample with sufficient purity to meet the limitations of the claims.  Therefore the rejections are withdrawn.

Applicant’s amendment, submitted March 11, 2022, with respect to the rejection of claims 1 and 38 under 35 USC 112(b) for the allegedly indefinite term “aged”, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to remove this term.  Therefore the rejection is withdrawn.

Applicant’s arguments, submitted March 11, 2022, with respect to the rejection of claim 1 under 35 USC 112(b) because the beads used in the disclosed method do not selectively bind to DNA over RNA have been fully considered and found to be persuasive as the claims do not require the absence of RNA from the final product.  Therefore the rejection is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 10, 18, 20, 22-24, 26, 27, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hollander et al. (US pre-grant publication 2013/0053254, cited in PTO-1449 submitted 9/12/2017) in view of Hawkins et al. (Nucleic Acids Research, 1994, Vol. 22, No. 21 pp. 4543-4544, Reference included with PTO-892)
Independent claim 1 is directed to a method comprising steps of removing paraffin from a formalin-fixed, paraffin embedded tissue fragment, lysing the fragment in a lysis buffer, adding a proteinase, adding a solution comprising polyethylene glycol, sodium chloride, and magnetic beads, and isolating a sample containing DNA form the magnetic beads.  Note that as written claim 1 does not specifically require either that each of these steps is performed independently of the preceding of subsequent step, allowing for method wherein multiple reagents are used simultaneously.  Claim 1 also does not require that the sample of DNA obtained in step (e) not contain small amounts of other biomolecules.  Dependent claims 3, 5-7, 9, 10, 34, and 36 further define the identity and amounts of the components of the various reagents recited in claim 1.  Claim 18 and its dependent claims 20, 22-24, 26, 27, 35, and 37 claim a kit comprising the various reagents described in claims 1, 2, 5-7, 9, 10, 34, and 36.  Dependent claim 33 requires a further washing step.
Hollander et al. discloses a method for separating RNA and DNA from a fixed, cross-linked sample comprising partial proteolysis of the protein components of the sample. (p. 2 paragraph 16) In a specifically described embodiment the sample used is a formaldehyde-fixed-paraffin-embedded sample. (p. 5 paragraphs 56-57) In a preferred embodiment an initial step of removing paraffin form the sample is carried out, comprising adding a hydrophobic organic solvent such as xylene to the sample, thereby meeting the requirements of step (a) in claim 1 and dependent claims 36 and 37.  The deparaffinized sample is mixed with an aqueous solution comprising an aqueous buffer such as TRIS, an ionic detergent such as sodium dodecyl sulfate such as EDTA, thereby meeting the requirements of step (b) in claim 1 and dependent claims 5-7. (p. 4 paragraphs 39-47) After separation of RNA is carried out, a further treatment can be performed to isolate DNA comprising binding DNA to a nucleic acid binding phase. (p. 10 paragraphs 95-99) Specific examples are provided wherein the deparaffinized samples are treated with an aqueous solution of 20 mM TRIS, 0.2% SDS, and 2 mM EDTA, thereby meeting the requirements of claims 3 and 20, before being further treated with proteinase K, meeting the requirements of claims 34 and 35.  Hollander et al. does not specifically describe steps (d) and (e) wherein magnetic beads are used to bind and isolate the DNA.
Hawkins et al. discloses a method of isolating DNA from a sample comprising mixing a sample with carboxyl-coated magnetic particles, 20% PEG 8000, and 2.5M NaCl, washing the magnetic particles, and magnetically separating the particles with bound DNA. (p. 4543 steps 3-8) These steps meet the limitations of steps (d) and (e) in claim 1 and furthermore of dependent claims 9, 10, 26, and 27.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the protocol described by Hawkins et al. to separate DNA from the DNA-containing sample produced in the method of Hollander et al.  One of ordinary skill in the art would have seen the disclosure of Hollander et al. as suggesting the use of any existing method for isolating DNA by binding to magnetic particles.  Note that furthermore the claims as written do not particularly define “beads” in a manner that differentiates them form “particles” as described by Hawkins.
Regarding claim 18 and its dependent claims, because as discussed above the prior art renders obvious a method utilizing all of the specific reagents recited in the claim, it would have been obvious top one of ordinary skill in the art at the time of the invention to package all of these reagents together in a kit.  One of ordinary skill in the art would have seen the disclosure of a method using a set of reagents as specifically suggesting a kit containing all of these reagents for use in said method.
Therefore the invention taken as a whole is prima facie obvious.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hollander et al. in view of Hawkins et al. as applied to claims 1, 3, 5-7, 9, 10, 18, 20, 22-24, 26, 27, and 33-37 above, and further in view of Sandusky. (Abstracts of Papers, 246th ACS National Meeting & Exposition, Indianapolis, IN, United States, September 8-12, 2013 (2013), SOCED-1, Reference included with PTO-892)
The disclosures of Hollander et al. and Hawkins et al. are discussed above.  Hollander et al. in view of Hawkins et al. does not disclose a method wherein the FFPE sample is at least ten years old.
Sandusky discloses using DNA extraction techniques to isolate DNA from FFPE tissue samples that are 2 to 40 years old. (abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methods described by Hollander et al. and Hawkins et al. to isolate DNA from tissue samples that are over ten years old.  One of ordinary skill in the art would have seen the disclosure of Sandusky as suggesting isolating DNA from such samples using existing protocols, and indicating that one of ordinary skill in the art would have a reasonable expectation of success in isolating DNA from these samples.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/16/2022